Citation Nr: 0709789	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  05-17 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1965 to 
July 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Cleveland, Ohio.  A Board videoconference hearing was 
held in January 2007; a transcript of that hearing is 
associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims he is entitled to service connection for 
PTSD.  Service connection for PTSD requires a diagnosis of 
the disorder; credible supporting evidence that the claimed 
in-service stressful events actually occurred; and a link, as 
established by medical evidence, between current symptoms and 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2006).

The veteran does not contend that he was a combat veteran.  
Therefore, his claimed stressors are not considered credible 
on the basis of his lay testimony alone and must be verified 
through alternate sources of evidence.  See 38 C.F.R. 
§ 3.304(f)(1).  The veteran testified at his January 2007 
Board hearing that he was stationed at the Tan Son Nhut Air 
Force Base outside of Saigon for more than three years during 
service, and that during such time there were approximately 
fifteen mortar attacks on this base.  Additionally, the 
veteran contends that he witnessed dead bodies stacked in a 
morgue while on his way to an immunization appointment.  

With respect to the latter stressor mentioned above, the 
Board notes that it is inherently unverifiable.  In light of 
such fact, service connection for PTSD may not be based on 
this stressor.  

However, the veteran may be service connected for PTSD based 
on mortar attacks if such attacks are verified and there is a 
competent medical diagnosis of PTSD based on such stressors.  
In fact, the record contains an October 2002 letter from a VA 
psychiatrist indicating that the veteran is being treated for 
PTSD based on his claimed stressors of spending time in a 
combat zone under fire and witnessing dead bodies at the 
morgue.  There is not, however, any indication in the claims 
folder that that any mortar attacks were verified.  
Additionally, there is no indication that any attempt was 
made to verify such attacks.  

The Board observes that verification of stressors, especially 
attacks, requires detailed information regarding the events.  
The veteran has not provided VA with many details regarding 
these attacks.  The evidence of record indicates that he was 
stationed at Tan Son Nhut Air Force Base from March 1968 to 
August 1971 with the 1867th Communications Squadron.  An 
undated letter from the veteran notes that he arrived while 
the Tet Offensive was still going on and that the base was 
still being rocketed and mortared.  This letter also states 
that rocket and mortar attacks would still occasionally occur 
after 1968.  The veteran testified at his hearing that one 
such attack occurred at Christmastime near or at the airport 
as a result of a lighted decoration being placed atop a radar 
dome.  The veteran was unsure of the year.

The Board is satisfied that the veteran has provided 
sufficient detail regarding his claimed stressor of rocket 
and mortar attacks to necessitate a remand for verification 
purposes.  Thus, the Board finds that there has been 
inadequate development of the veteran's asserted in-service 
stressors.  

Accordingly, the case is REMANDED for the following action:

1. Review the file and prepare a summary 
of all the claimed stressors.  This 
summary should include mortar and rocket 
attacks (1) from March to June 1968 (the 
Tet Offensive and the veteran's arrival), 
(2) from November to January 1968, 1969, 
and 1970 (Christmastime attack at/near 
airport on base); and (3) any and all 
other attacks on the Tan Son Nhut Air 
Force Base from March 1968 to August 1971.

2. Send a letter to the U.S. Army and 
Joint Services Records Research Center 
(JSRRC) asking them to provide any 
available information which might 
corroborate the veteran's asserted in-
service stressors, particularly the Tet 
Offensive attacks and/or the Christmastime 
time attack.  Please provide JSRRC with 
the following: a copy of the 
aforementioned summary; copies the 
veteran's DD-214; and any service 
personnel records obtained showing service 
dates, duties, and units of assignment.

3.  If, and only if, any mortar or rocket 
attack is verified the veteran should be 
scheduled for a VA psychiatric examination 
to determine the existence and etiology of 
any currently manifested PTSD.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  In 
determining whether the veteran has PTSD 
due to an in-service stressor, the 
examiner is hereby notified that only the 
verified history detailed in the records 
by the JSRRC may be relied upon.  If the 
examiner believes that PTSD is the 
appropriate diagnosis, the examiner must 
specifically identify which stressor 
detailed in the report of JSRRC serves as 
the basis for that conclusion, or whether 
the currently manifested PTSD is related 
to other nonservice or non-verified events 
specified in the examination report.  The 
claims file must be made available to the 
examiner for review and the examination 
report should reflect that such review is 
accomplished.  A complete rationale for 
all opinions offered should be provided.

4. Readjudicate the claim of entitlement 
to service connection for PTSD following 
all necessary development.  The 
adjudication should include all evidence 
submitted by the veteran since the January 
2005 statement of the case.  If the 
benefits requested on appeal are not 
granted to the veteran's satisfaction, 
issue a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations pertinent to the claim 
currently on appeal.  Thereafter, the case 
should be returned to the Board for final 
appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


